DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 06/30/22 has been entered. Claim 1 has been amended, and claim 9 has been cancelled. Claims 1-8 and 10-18 are addressed in the following office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Akahoshi et al. (US 2017/0042732) in view of Dimalanta (US 2010/0087846), both cited in previous office action.
Regarding claim 1, Akahoshi discloses (Figs. 1-3) a phacoemulsification needle (100) for emulsifying body tissue, said needle adapted to be attached to a phacoemulsification handpiece for imparting a vibration to said needle (Abstract), said needle comprising: a hollow needle body (104) having a distal end (99), a proximal end (106), and an internal surface defining an aspiration passage (124) extending between said proximal and distal ends (Par. 0039), said proximal end for mounting said needle body to a phacoemulsification handpiece (Par. 0036), said aspiration passage having a longitudinally-extending central body axis (110), said needle body defining a tip (102) at said distal end. However, Akahoshi fails to disclose said needle body having a blockage reduction means located within said aspiration passage at a location proximal of said tip, wherein said blockage reduction means is one of: a groove extending into said internal surface; at least one insert within said aspiration passage; at least one blade located within said aspiration passage; or at least one indented portion of said needle body.
In the analogous field of cutting and aspiration devices, Dimalanta teaches (Fig. 6) a needle body [i.e. tube/cylinder] having a blockage reduction means [i.e. grooves between elements 620] located within an aspiration passage [i.e. aspiration lumen] at a location proximal of a tip (640), wherein said blockage reduction means is one of: a groove extending into said internal surface [i.e. grooves between elements 620] (Abstract & Par. 0027).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akahoshi to have said needle body having a blockage reduction means located within said aspiration passage at a location proximal of said tip, wherein said blockage reduction means is one of: a groove extending into said internal surface; at least one insert within said aspiration passage; at least one blade located within said aspiration passage; or at least one indented portion of said needle body. Doing so would reduce occlusions [i.e. a blockage of the aspiration lumen that results in an increase in aspiration pressure] (Par. 0028), as taught Dimalanta.
Regarding claim 2, Akahoshi, as modified by Dimalanta, discloses the phacoemulsification needle of claim 1. Akahoshi further discloses wherein said aspiration passage is enlarged at said tip, said aspiration passage in said tip having a surface area that is greater than a surface area of said aspiration passage in said body, taken in a plane that is normal to said central body axis (Fig. 3).
Regarding claim 3, Akahoshi, as modified by Dimalanta, discloses the phacoemulsification needle of claim 2. Akahoshi further discloses (Fig. 4) wherein said tip has a radially offset portion (134), said radially offset portion having an interior sloping surface (136) that slopes radially inward in a direction along said body axis toward said body proximal end of said needle body (Par. 0039).
Regarding claim 4, Akahoshi, as modified by Dimalanta, discloses the phacoemulsification needle of claim 3. However, the combination fails to disclose wherein said interior sloping surface is a convex curve.
In an alternative embodiment, Akahoshi teaches wherein said interior sloping surface is a convex curve (Par. 0041).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akahoshi, as modified by Dimalanta, to have wherein said interior sloping surface is a convex curve. Doing so would improve the efficiency of the aspiration of the needle (Par. 0041), as taught Akahoshi.
Regarding claim 5, Akahoshi, as modified by Dimalanta, discloses the phacoemulsification needle of claim 3. Akahoshi further discloses wherein said interior sloping surface is substantially straight (Par. 0039).
Regarding claim 6, Akahoshi, as modified by Dimalanta, discloses the phacoemulsification needle of claim 1. Akahoshi further discloses wherein at least a portion of said tip has a textured surface that is at least one of: (i) an exterior surface of said tip; or (ii) an interior surface of said tip (Par. 0047).
Regarding claim 7, Akahoshi, as modified by Dimalanta, discloses wherein said body has a length along said central body axis, said blockage reduction means extends along a majority of the length of said needle body [see Dimalanta figure 6 and paragraph 0027].
Regarding claim 10, the claims further limit said blockage reduction means being at least one a helical groove extending within said internal surface [i.e. grooves between elements 620] (see Dimalanta figure 6 and paragraph 0027). 
Regarding claims 11-14, the claims further limit said blockage reduction means being at least one indented portion of said needle body. However, of the optional a groove extending into said internal surface; at least one insert within said aspiration passage; at least one blade located within said aspiration passage; or at least one indented portion of said needle body, the examiner details said blockage reduction means being a groove extending into said internal surface as being disclosed by reference Akahoshi, in view of Dimalanta, for these claims. Therefore, limitations concerning at least one insert within said aspiration passage; at least one blade located within said aspiration passage; or at least one indented portion of said needle body are interpreted as not part of the claimed invention for these claims.
Regarding claims 15-16, the claims further limit said blockage reduction means being at least one insert within said aspiration passage. However, of the optional a groove extending into said internal surface; at least one insert within said aspiration passage; at least one blade located within said aspiration passage; or at least one indented portion of said needle body, the examiner details said blockage reduction means being a groove extending into said internal surface as being disclosed by reference Akahoshi, in view of Dimalanta, for these claims. Therefore, limitations concerning at least one insert within said aspiration passage; at least one blade located within said aspiration passage; or at least one indented portion of said needle body are interpreted as not part of the claimed invention for these claims.
Regarding claim 17, the claim further limits said blockage reduction means being at least one blade located within said aspiration passage. However, of the optional a groove extending into said internal surface; at least one insert within said aspiration passage; at least one blade located within said aspiration passage; or at least one indented portion of said needle body, the examiner details said blockage reduction means being a groove extending into said internal surface as being disclosed by reference Akahoshi, in view of Dimalanta, for these claims. Therefore, limitations concerning at least one insert within said aspiration passage; at least one blade located within said aspiration passage; or at least one indented portion of said needle body are interpreted as not part of the claimed invention for these claims.
Regarding claim 18, Akahoshi, as modified by Dimalanta, discloses a method of performing phacoemulsification, the method comprising the steps of: obtaining the phacoemulsification needle of claim 1; assembling said proximal end of said phacoemulsification needle with a vibratory handpiece; imparting a vibration to said needle with said handpiece to emulsify tissues in the eye [see Akahoshi Abstract]; and aspirating emulsified tissues into said aspiration passageway to contact said blockage reduction means [see Dimalanta Abstract].
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Akahoshi et al. (US 2017/0042732) in view of Dimalanta (US 2010/0087846) as applied to claim 1 above, and further in view of Bowe (US 2015/0342682), cited in previous office action.
Regarding claim 8, Akahoshi, as modified by Dimalanta, discloses the phacoemulsification needle as recited in claim 1. Akahoshi further discloses wherein said body has a length along said central body axis (Par. 0035). However, Akahoshi fails to disclose said blockage reduction means extends a distance of less than half of the length of said needle body.
In the analogous art of aspirating cutting devices, Bowe teaches said blockage reduction means extends a distance of less than half of the length of said needle body (Par. 0130).
Therefore, it would have been an obvious matter of design choice to modify Akahoshi, in view of Dimalanta to have said blockage reduction means extends a distance of less than half of the length of said needle body, since applicant has not disclosed that the limitation solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with said blockage reduction means extends along a majority of the length of said needle body.
Response to Arguments
Applicant's arguments filed 04/06/22 have been fully considered but they are not persuasive. Applicant argues the prior art combination of Akahoshi in view of Dimalanta fails to teach or suggest all features of the phacoemulsification needle set forth in amended claim 1, because a prima facie case of obviousness has not been established as to claim 1. Furthermore, Applicant respectfully submits that the combination of Akahoshi, which teaches no such means, in view of Dimalanta, which teaches vanes and teaches away from the structure of the invention set forth in amended claim 1. Examiner respectfully disagrees.
Prior art reference Dimalanta teaches (Fig. 6) a needle body [i.e. tube/cylinder] having a blockage reduction means [i.e. grooves between elements 620] located within an aspiration passage [i.e. aspiration lumen] at a location proximal of a tip (640), wherein said blockage reduction means is one of: a groove extending into said internal surface [i.e. grooves between elements 620, not just thin vanes as the applicant suggests. The applicant has not address the Office’s position that Dimalata teaches grooves] (Abstract & Par. 0027). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akahoshi to have said needle body having a blockage reduction means located within said aspiration passage at a location proximal of said tip, wherein said blockage reduction means is one of: a groove extending into said internal surface; at least one insert within said aspiration passage; at least one blade located within said aspiration passage; or at least one indented portion of said needle body. Doing so would reduce occlusions [i.e. a blockage of the aspiration lumen that results in an increase in aspiration pressure] (Par. 0028), as taught Dimalanta. Also, the applicant’s remarks do not explain what about the thin vanes would teach away from interpreting the grooves as the space between elements 620 to the needle disclosed by Akahoshi.  Since the needles disclosed by both Akahoshi and Dimalanta are similar structure used for the same purpose of PHACOEMULSIFICATION, there is no teaching away in either reference from the combination. Dimalanta also expressly discloses a benefit (reduce occlusions) to incorporating the structure of the groove into a needle similar to the one disclosed by Akahoski which suggests the combination is desirable.  The applicant has not addressed this benefit.

The Federal Circuit's discussion in ICON also makes clear that if the reference does not teach that a combination is undesirable, then it cannot be said to teach away. See In re ICON Health & Fitness, Inc., 496 F.3d 1374,1382 (Fed. Cir. 2007).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771